The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
General Information
The merits of this case have been carefully reconsidered and examined again in light of applicant’s response received 04/28/2022. The rejection of record under 35 USC 112(a) and (b) has been overcome by applicant’s amendments and is hereby withdrawn. The rejection of record under 35 USC 102(a)(1) has been overcome by applicant’s arguments and is hereby withdrawn. The amended drawings are objected to as detailed below.
Drawings
The drawings do not meet the requirements of 37 CFR 1.84 because:
The lines appear jagged and not sharp, as if reproduced from a low-resolution digital file. Additionally, many of the lines bleed into each other. This condition will worsen when the drawings are reproduced for the printed patent. Lines must be uniformly thick and well defined, clean, durable and black. 37 CFR 1.84(l). The line quality must be made to meet the appropriate standards.
Corrected drawing sheets are required in reply to this Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 USC 133).
The claimed design is patentable over the references cited in the Office action dated 01/28/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913